—Order unanimously affirmed. Memorandum: The court did not err in denying defendant’s motion to vacate its judgment of June 1, 1981 upon the ground of newly discovered evidence (see, CPL 440.10). In view of the overwhelming proof of defendant’s guilt, it cannot be said that the "newly discovered evidence” is of such character that it would change the result if a new trial were granted (People v Salemi, 309 NY 208, 215, cert denied 350 US 950). (Appeal from order of Monroe County Court, Mark, J. — CPL art 440.) Present — Callahan, J. P., Den-man, Green, Balio and Davis, JJ.